Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 01/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11038289 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 16, 18-30, 32, 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including 
(Claim 16) An electrical connector for receiving at least one electrical conductor, the connector comprising: a housing; a bus bar arranged inside the housing, at least one clamp arranged inside the housing; and at least one slider; wherein the at least one clamp comprises a spring arm moveable relative to the bus bar along a first axis between a connecting position and a disconnecting position: wherein the spring arm cooperates with the bus bar to secure the electrical conductor to the bus bar when the spring arm is in the connecting position, wherein the spring arm is positioned at a predetermined distance away from the bus bar when the spring arm is in the disconnecting position, thereby allowing an end section of the electrical conductor to be inserted through an opening of the housing into a gap between the spring arm and the bus bar or to be removed from the gap; wherein the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        01/13/2022